        Case 1:18-cr-00863-VEC Document 97
                                        96 Filed 09/30/20
                                                 09/24/20 Page 1 of 1




MEMO ENDORSED                                                                USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                      September 24, 2020     DOC #:
                                                                             DATE FILED: 09/30/2020

  Via ECF
                                                Application GRANTED. Sentencing is adjourned to
  The Honorable Valerie E. Caproni              December 8, 2020, at 2:00 p.m. Sentencing submissions
  United States District Judge                  from both sides are due not later than November 24, 2020.
  Southern District of New York
  Thurgood Marshall Courthouse                        SO ORDERED.
  40 Foley Square
  New York, NY 10007
                                                                                   09/30/2020
         Re:     United States v. Von Ditmar,
                 18 Cr. 863 (VEC)                     HON. VALERIE CAPRONI
                                                      UNITED STATES DISTRICT JUDGE
  Honorable Judge Caproni:
          With the consent of the Government, I write to respectfully request that the Court
  adjourn the sentencing hearing presently calendared in the above-captioned case for
  Thursday, October 8, 2020 at 2:00 P.M. for sixty days. This is the first requested
  adjournment of the sentencing in this matter, and is sought to allow the Defense time
  needed to complete its sentencing submission, to review the Presentence Report with Mr.
  Von Ditmar, and to finalize discussions with the Government regarding forfeiture and
  restitution.
         I have discussed this request with opposing counsel, Ms. Tara LaMorte, who
  consents to it on behalf of the Government.
         Thank you for considering this request.
                                                      Respectfully submitted,


                                                      Christopher A. Flood
                                                      Assistant Federal Defender
                                                      Tel.: (212) 417-8734

  cc:    Tara LaMorte, AUSA (by ECF)
